DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III, claims 11-15 in the reply filed on May 13th, 2022 is acknowledged.  The traversal is on the ground(s) that the material of Group is now present in all claims.  This is not found persuasive as several aspects of what separated claim 13 from claims 1 and 7 are added therein but in order to address claims 1 and 7 in the context of the proposed Examiner’s amendment as recited below. Therefore, for purposes of expediting prosecution, the restriction made in the Office action mailed May 4th, 2022 has been withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “the barrier portions do not overly [sic, overlie? overlay?] the (quilted) first portions of the second (sound insulating) layer” with terms in () being changed between independent claims” is neither explicitly taught in the specification nor is it suggested.
The only teaching of barrier portions is fairly vague in the summary of the invention (“the frame includes barrier portions that provide additional sound obstruction”) [PGPub, 0009] and in the description of the current embodiments stating “[as] illustrated in FIG. 7, the frame 112 includes barrier portions 136 that provide sound obstruction for the areas where vehicle noise transmission levels are high and additional sound obstruction is needed. In those areas, the acoustic fiber silencer may include two sound absorptive layers (the first layer being the sound absorbing layer 20 and the second layer being the unquilted second portion 134 of the sound insulating layer 122) and the barrier portions 136 of the frame 112.” This does not explicitly reference any overlaying/overlying of the barrier portions with any portion of the second layer but merely an association, which at best may be taken as overlapping second portions depending on the disclosure of FIG. 7, but nothing demonstrating the negative limitation of claims 1, 7, and 11. Contrary to that interpretation, FIG. 7 demonstrates an alteration to FIG. 6 including the barrier portions, wherein barrier portions appear to be integral or integrally added enlargements/extensions of the frame in plan view that are positioned more adjacent to or overlapping with the second portions as opposed to a frame without the barrier portions (Fig. 6) and are demonstrated to be overlapping the first portions contrary to the limitation as claimed.
Furthermore, the term “overly” (overlie/overlay) is not defined in the specification. Does it mean as in contacting (the pattern being formed on the surface facing away from the frame/barrier portions would anticipate this) OR as in overlapping in plan view? Regarding the latter interpretation, when an element “does not” overlie/overlay another element, does this mean it is not overlapping entirely or only not exactly corresponding?
Negative limitations are like normal claim limitations in that they must have a basis in the original disclosure [see MPEP 2173.05(i)], and no aspect of the disclosure teaches/suggests that the barrier portions do not overlap the first quilted portions explicitly nor does it suggest that it does overlap the second unquilted portions, but at best that they are regionally associated and may or may not overlap in plan view. Therefore, the disclosure/figures do not sufficiently teach/suggest the negative limitation as claimed or a positive limitation from which to derive the negative limitation as claimed.
This also creates enablement/indefiniteness issues as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 & 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding independent claims 1, 7, and 11, as recited above, the disclosure does not teach that “the barrier portions do not overly the first (quilted) portions of the second (sound insulating) layer” explicitly or implicitly. As related here, it would not be clear to one of ordinary skill in the art how the barrier portions forming an integral or integrally added (e.g. 3D printing, adhesive bonding) part of the frame could/would/should not cover the first quilted portions, when one would not be taught how to do so in the context of the first quilted portions as set forth and depicted.
Claims 2-6, 8-10, and 12-15 are rejected for being dependent on a non-enabled claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 & 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the definition of the term “quilted”.
The term “quilted” has more than one meaning in the art and even including the functional language “for providing primarily sound absorption” does not clarify the term alone.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Therefore, the subject matter necessary for the term quilted to have any clear meaning in the context of the invention is seen as “the fiber layer is pinched with pressure and/or heat to seal the fibers together in a (linear) pattern”. This is seen as crucial to the function of the quilted first portions as “the process of quilting…brings the fibers of the material into closer proximity to each other, making the sound path through the layer more tortuous, therefore increasing the sound obstruction (barrier) properties of the layer”.
Further regarding claims 1, 7, and 11, the term “unquilted” alone is too broad without the additional structural description of “quilted” as recited above. Furthermore, as only related to claim 1, the functional language of claims 7 and 11 is necessary as the term “unquilted”, even in the context of the term “quilted” as defined above, may relate to other “unquilted” structures such as the highly compressed areas such as those set forth in Fortez (U.S. Patent No. 5,509,247) and Sulewsky (U.S. Patent No. 4,213,516).
Even further regarding claims 1, 7, and 11, the phrase “does not overly” is confusing for reasons as recited above and is not clearly defined in the disclosure or figures as currently claimed.
Regarding only claim 1, the term “the second sound insulating layer” is confusing because there is not a first sound insulating layer.
Lastly regarding claims 1, 7, and 11 and regarding claims 5, 10, and 15, it is unclear what the term “barrier portions” is structurally adding to “the frame”, especially without the functional context of “for providing additional sound obstruction” and “in areas where noise transmission levels are high”. Even with the functional context, it is unclear what structurally differentiates a frame having “barrier portions in areas where noise transmission levels are high for providing additional sound obstruction” from a frame without barrier portions.
Regarding claims 2 and 13, the term “horizontal” in relation to the term “pattern” is confusing. What constitutes a horizontal pattern? What direction (vertical or otherwise) is it horizontal in relation to?
Further regarding claim 2 and regarding claim 8, the term “uniformly quilted” is confusing. If a first portion was not uniformly quilted (containing areas that are unquilted?) would those areas not be considered second portions? Or does not mean the pattern is regular? That also is not disclosed or described.
Claims 4, 6, 9, 12, and 14 are rejected for being dependent on indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (U.S. Pub. No. 2004/0075290 A1) (hereinafter “Campbell”) in view of Loftus et al. (U.S. Pub. No. 2006/0254855 A1) (hereinafter “Loftus”) OR Kang (U.S. Pub. No. 2015/0315781 A1) (hereinafter “Kang”), and optionally Pankov et al. (RU 2369495 C2) (hereinafter “Pankov”).
Regarding claims 1-2 and 4-15, Campbell teaches a fibrous sound absorptive decoupler mat (All Figs. [50]) [0020] and optionally a polymer film, and a dense lattice web (frame) (All Figs. [40]) secured thereto to provide shape and structural support to the decoupler layer and additional barrier portions especially in areas where noise levels are high [0008, 0022-0023, 0027, 0030], wherein a reduction in weight and at areas where noise levels are lower a plurality of openings are made constituting the lattice shape at areas of non-pass through (where the decoupler mat and optional film is/are still present) and at areas of automobile component pass-through (where the decoupler mat and optional film also comprise(s) cut outs) [0003, 0007].
However, a second fibrous layer having first and second portions, the first portions being quilted and the second portions being unquilted, wherein the frame does not overlay/overlie the first portions is not taught.
Loftus teaches an acoustic product for automobiles comprising a fibrous acoustic mat, wherein a pinched fiber pattern surface and/or surface layer is provided, including linear/horizontal patterns, as opposed to additional film or foil layers, to the sound absorbing fibrous material to tune the airflow resistance (sound obstruction) such that sound absorption and transmission loss provide proper sound attenuation, optionally in combination with other methods of sound control [0002, 0012-0013, 0026, 0035].
	OR
Kang teaches an acoustic product for automobiles comprising a fibrous acoustic mat, wherein a pinched fiber pattern surface layer (Fig. 7 [720]) is provided to a sound absorbing layer (Fig. 7 [710]), including linear/horizontal patterns, as opposed to additional film, foil, or microfiber layers, to tune the air permeability (sound obstruction) such that sound absorption increases at low frequencies via micro resonance of the structured pattern [0002-0014, 0052-0053].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a sound insulating layer having a quilted/structured pattern via fiber pinching to a sound absorbing layer, wherein it would have replaced a film layer, the web not overlying the quilted/structured pattern. It would have been obvious to provide the quilted/structured pattern at areas not in contact with the frame such that it would have provided a flat surface for securing.
Alternatively, Pankov teaches a sound insulation of the car body, wherein a continuous dense front sound reflecting layer is required above one or more layers of continuous sound absorbing material for proper  [0068-0069, 0148, 0157].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the airflow resistant/air permeability decreasing surface layer in non-overlapping correspondence with the lattice web such as to provide a continuous dense sound reflecting front layer, which would also maintain the improvements of the lower weight lattice web.

Interview/Proposed Examiner’s Amendment
The Examiner contacted Applicant’s representative, Charles Burpee, with a proposed Examiner’s amendment addressing all of the concerns above and traversing the claims as originally written as well on October 11th, 2022. Applicant responded on October 13th, 2022 with a concern that it might take up to and possible over a month for a proper response to the proposed Examiner’s amendment.
However, the Examiner still feels the Applicant deserves to review/consider the amended claims as proposed and the amended claims have been provided below substantially as previously written with some minor errors corrected:

1-15. 	(Cancelled)

16.	An acoustic fiber silencer for a motor vehicle, the acoustic fiber silencer comprising:
	a sound absorbing layer of a fibrous material;
	a sound insulating layer of a fibrous material, the second sound insulating layer comprising at least one first portion and a plurality of discrete second portions located inward from a periphery of the first portion, the at least one first portion being quilted via pinching the fibrous material via pressure and/or heat in a pattern to increase air flow resistivity and provide primarily sound obstruction and each of the plurality of second portions being unquilted to provide primarily sound absorption; and
	a frame, the first sound absorbing layer and the second sound insulating layer secured to the frame, the frame providing structural support and shape to the first sound absorbing layer and the second sound absorbing layer.

17.	The acoustic fiber silencer of claim 16, wherein the acoustic fiber silencer comprises an elongated shape in a first direction, wherein the pattern is a linear pattern aligned in the first direction.

18.	The acoustic fiber silencer of claim 16, wherein the frame comprises at least one interior cross-member to provide additional support, wherein the cross-member overlaps in plan view at least one of the plurality of second portions.

19.	The acoustic fiber silencer of claim 16, wherein the fibrous material of the sound absorbing layer and/or the sound insulating layer comprises a batting or mat made of polyethylene terephthalate (PET) fibers, polypropylene (PP) fibers, or a combination thereof.

20.	The acoustic fiber silencer of claim 16, wherein the sound absorbing layer and the sound insulating layer comprise aligned cutouts for the passage of motor vehicle components through the acoustic fiber silencer.

21.	The acoustic fiber silencer of claim 16, wherein the frame further comprises barrier portions in areas where vehicle noise transmission levels are high for providing additional sound obstruction.

22.	The acoustic fiber silencer of claim 16, further comprising an additional sound absorbing layer formed of a fibrous batt, foamed plastic material, or other relatively low density, porous sound-absorbing material.

23.	An acoustic fiber silencer for a motor vehicle, the acoustic fiber silencer comprising:
	a sound absorbing layer of a fibrous material;
	a sound insulating layer of a fibrous material, the second sound insulating layer comprising at least one first portion and a plurality of second portions, the at least one first portion being quilted via pinching the fibrous material via pressure and/or heat in a pattern to increase air flow resistivity and provide primarily sound obstruction and each of the plurality of second portions being unquilted to provide primarily sound absorption; and
	a frame, the first sound absorbing layer and the second sound insulating layer secured to the frame, the frame providing structural support and shape to the first sound absorbing layer and the second sound absorbing layer, wherein the frame overlaps in plan view a first of the plurality of second portions and does not overlap in plan view a second of the plurality of second portions.

24.	The acoustic fiber silencer of claim 23, wherein the frame comprises at least one interior cross-member to provide additional support, wherein the cross-member overlaps in plan view the first of the plurality of second portions.

25.	The acoustic fiber silencer of claim 23, wherein the acoustic fiber silencer comprises an elongated shape in a first direction, wherein the pattern is a linear pattern aligned in the first direction.

26.	The acoustic fiber silencer of claim 23, wherein the fibrous material of the sound absorbing layer and/or the sound insulating layer comprises a batting or mat made of polyethylene terephthalate (PET) fibers, polypropylene (PP) fibers, or a combination thereof.

27.	The acoustic fiber silencer of claim 23, wherein the sound absorbing layer and the sound insulating layer comprise aligned cutouts for the passage of motor vehicle components through the acoustic fiber silencer.

28.	The acoustic fiber silencer of claim 23, wherein the frame further comprises barrier portions in areas where vehicle noise transmission levels are high for providing additional sound obstruction.

29.	The acoustic fiber silencer of claim 23, further comprising an additional sound absorbing layer formed of a fibrous batt, foamed plastic material, or other relatively low density, porous sound-absorbing material.

30.	An acoustic fiber silencer for a motor vehicle, the acoustic fiber silencer comprising:
	a sound absorbing layer of a fibrous material;
	a sound insulating layer of a fibrous material, the second sound insulating layer comprising at least one first portion and a plurality of second portions, the at least one first portion being quilted via pinching the fibrous material via pressure and/or heat in a pattern to increase air flow resistivity and provide primarily sound obstruction and each of the plurality of second portions being unquilted to provide primarily sound absorption; and
	a frame, the first sound absorbing layer and the second sound insulating layer secured to the frame, the frame providing structural support and shape to the first sound absorbing layer and the second sound absorbing layer, wherein the frame further comprises at least one barrier portion providing additional sound obstruction where vehicle noise transmission level is high, the at least one barrier portion positioned closer to in plan view at least one of the plurality of second portions than the frame without the at least one barrier portion.

31.	The acoustic fiber silencer of claim 30, wherein the acoustic fiber silencer comprises an elongated shape in a first direction, wherein the pattern is a linear pattern aligned in the first direction.

32.	The acoustic fiber silencer of claim 30, wherein  the frame comprises at least one interior cross-member to provide additional support, wherein the cross-member overlaps in plan view at least one of the plurality of second portions.

33.	The acoustic fiber silencer of claim 30, wherein the fibrous material of the sound absorbing layer and/or the sound insulating layer comprises a batting or mat made of polyethylene terephthalate (PET) fibers, polypropylene (PP) fibers, or a combination thereof.

34.	The acoustic fiber silencer of claim 30, wherein the sound absorbing layer and the sound insulating layer comprise aligned cutouts for the passage of motor vehicle components through the acoustic fiber silencer.

35.	The acoustic fiber silencer of claim 30, further comprising an additional sound absorbing layer formed of a fibrous batt, foamed plastic material, or other relatively low density, porous sound-absorbing material.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The acoustic fiber silencer for a motor vehicle as proposed above, requiring at least one first portion and the plurality of interior discrete (not interconnected/lattice-shaped) second portions as claimed (claim 16), at least one first portion and a plurality of second portions in relation to the frame as claimed (claim 23), or the at least one barrier portion as claimed (claim 30) are not taught or suggested by the prior art and are explicitly taught or suggested by the current disclosure/figures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 20th, 2022